DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,445,175. Although the claims at issue are not identical, they are not patentably distinct from each other because this instant application contains partial limitations from dependent claims 3-4 of the issued patent ‘175 within the independent claims and omits the limitation “generating a reconstructed picture for the current block based on the predicted samples”.

Claims 9-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,931,943 in view of Kim (US 20210176492).
The claimed difference between this instant application and the patent ‘943 is that the issued patent ‘943 claims constructing a candidate mode list using the claimed modular arithmetic operation when the first and second candidate intra prediction modes are the same and this instant application claims constructing a candidate mode list using the claimed modular arithmetic operation when the first and second candidate intra prediction modes are different.
However, Kim discloses using modular arithmetic operations for candidate list mode construction when the first and second candidate intra prediction modes are different [See Kim [0251 and Table 4]].
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by U.S. Patent No. 10,931,943 to add the teachings of Kim, in order to improve upon constructing a MPM candidate list when the intra prediction modes differ using the modular arithmetic operations in the issued patent ‘943.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 and 12-13 and  are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (herein after will be referred to as Ko) (US 20200366931) (i.e. the examiner could not locate the KR prov. document to verify if the prov. contains support.  Therefore, unless proven otherwise, this reference will qualify as prior art.) in view of Ye et al. (herein after will be referred to as Ye) (US 20200045322).

Regarding claim 9, Ko discloses
a video decoding method performed by a decoding apparatus, the method comprising: [See Ko [Fig. 2] Video decoder.]
deriving a first candidate intra prediction mode based on a first neighboring block which is located on a downmost side among neighboring blocks neighboring a left boundary of a current block; [See Ko [Fig. 32 and 0919-0923] Reference block A.]
deriving a second candidate intra prediction mode based on a second neighboring block which is located on a far right side among neighboring blocks neighboring an upper boundary of the current block; [See Ko [Fig. 32 and 0919-0923] Reference block B.]
constructing candidate mode list for the current block based on the first candidate intra prediction mode and the second candidate intra prediction mode;  deriving an intra prediction mode for the current block based on the candidate mode list; and performing an intra prediction for the current block based on the intra prediction mode,  [See Ko [0912] Deriving MPM candidates and also in para. 0923, constructing candidate mode list (i.e. the candidates in the list are used for intra predicting a block).]
wherein the step of constructing the candidate mode list includes deriving candidate modes including one among the first candidate intra prediction mode or the second candidate intra prediction mode, wherein the step of constructing the candidate mode list includes deriving the candidate modes by determining whether one of the first candidate intra prediction mode and the second candidate intra prediction mode is greater than a mode index of DC intra prediction mode, [See Ko [0923] When conditions in Step 2-1 are not satisfied (i.e. When at least one of the reference intra prediction modes is greater than DC mode).]
based on the first candidate intra prediction mode and the second candidate intra prediction mode being not the same intra prediction mode, and [See Ko [0919] Step 2) specifies that reference intra block modes of A and B are not identical to each other.] wherein based on one of the first candidate intra prediction mode and the second candidate intra prediction mode being greater than the mode index of the DC intra prediction mode, [See Ko [0923] When conditions in Step 2-1 are not satisfied (i.e. When at least one of the reference intra prediction modes is greater than DC mode).] the candidate modes comprise: an intra prediction mode derived by obtaining a first value of adding 61 to a greater mode index among a mode index of the first candidate intra prediction mode and a mode index of the second candidate intra prediction mode and obtaining a second value of applying the 64 modular arithmetic operation to the first value and obtaining a result value of adding 2 to the second value, [See Ko [0923] List 3.] an intra prediction mode derived by obtaining a third value of subtracting 1 from a greater mode index among a mode index of the first candidate intra prediction mode and a mode index of the second candidate intra prediction mode and obtaining a fourth value of applying the 64 modular arithmetic operation to the third value and obtaining a result value of adding 2 to the fourth value, and [See Ko [0923] List 4.] an intra prediction mode derived by obtaining a fifth value of adding 60 to a greater mode index among a mode index of the first candidate intra prediction mode and a mode index of the second candidate intra prediction mode and obtaining a sixth value of applying the 64 modular arithmetic operation to the fifth value and obtaining a result value of adding 2 to the sixth value, and [See Ko [0923] List 5.]
Ko does not explicitly disclose
wherein based on the first neighboring block being unavailable, the first candidate intra prediction mode is derived as a planar intra prediction mode, and 
wherein based on the second neighboring block being unavailable, the second candidate intra prediction mode is derived as a planar intra prediction mode.
However, Ye does disclose
wherein based on the first neighboring block being unavailable, the first candidate intra prediction mode is derived as a planar intra prediction mode, and [See Ye [0008] Planar mode is considered to fill in the spot in the MPM when the left neighboring block is not available or not coded in intra prediction.]
wherein based on the second neighboring block being unavailable, the second candidate intra prediction mode is derived as a planar intra prediction mode. [See Ye [0008] Planar mode is considered to fill in the spot in the MPM when the above neighboring block is not available or not coded in intra prediction.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ko to add the teachings of Ye, in order to consider spatial neighbors for MPM list derivation based on if the neighbors are available and coded in intra prediction, and to insert additional modes when the neighbors are unavailable [See Ye [0008]].

Regarding claim 10, Ko (modified by Ye) disclose the method of claim 9.  Furthermore, Ko does not explicitly disclose
wherein the step of deriving the first candidate intra prediction mode comprises: deriving an intra prediction mode of the first neighboring block as the first candidate intra prediction mode when the first neighboring block is available and an intra prediction is applied to the first neighboring block, and deriving a planar intra prediction mode as the first candidate intra prediction mode when the first neighboring block is not available or the intra prediction is not applied to the first neighboring block.
However, Ye does disclose
wherein the step of deriving the first candidate intra prediction mode comprises: deriving an intra prediction mode of the first neighboring block as the first candidate intra prediction mode when the first neighboring block is available and an intra prediction is applied to the first neighboring block, and deriving a planar intra prediction mode as the first candidate intra prediction mode when the first neighboring block is not available or the intra prediction is not applied to the first neighboring block. [See Ye [0008] Planar mode is considered to fill in the spot in the MPM when the left neighboring block is not available or not coded in intra prediction.]
Applying the same motivation as applied in claim 9.

Regarding claim 12, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 12.  An encoding method is an obvious variant of the claimed decoding method in claim 9.

Regarding claim 13, see examiners rejection for claim 9 which is analogous and applicable for the rejection of claim 13.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 20200366931) in view of Ye (US 20200045322) and in further view of Chiang et al. (herein after will be referred to as Chiang) (US 20210329230).

Regarding claim 11, Ko (modified by Ye) disclose the method of claim 9.  Furthermore, Ko does not explicitly disclose
wherein the step of deriving the second candidate intra prediction mode comprises: deriving an intra prediction mode of the second neighboring block as the second candidate intra prediction mode when the second neighboring block is available, an intra prediction is applied to the second neighboring block, and the second neighboring block is included in a current CTU, and 
deriving a planar intra prediction mode as the second candidate intra prediction mode when the second neighboring block is not available or the intra prediction is not applied to the second neighboring block or the second neighboring block is not included in the current CTU.  
However, Chiang does disclose
wherein the step of deriving the second candidate intra prediction mode comprises: deriving an intra prediction mode of the second neighboring block as the second candidate intra prediction mode when the second neighboring block is available, an intra prediction is applied to the second neighboring block, and the second neighboring block is included in a current CTU, and [See Chiang [0033] The above mode is unavailable if the above neighboring block is not coded in intra prediction or not located in the same CTU as the current block.  Therefore, both these conditions must be met for the above neighboring block to be available.]
deriving a planar intra prediction mode as the second candidate intra prediction mode when the second neighboring block is not available or the intra prediction is not applied to the second neighboring block or the second neighboring block is not included in the current CTU.  [See Chiang [0040] When the above mode is unavailable, a default mode is used.  A default mode comprises planar mode.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the method by Ko (modified by Ye) to add the teachings of Chiang, in order to improve upon MPM list generation by restricting access to a neighboring reference block when it is located outside a CTU due to memory buffer access [See Chiang [0040]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lim et al. (US 20210352773) – discloses using the claimed modular arithmetic functions when modes A and B are not equal and at least one is greater than DC (para. 0273).  The examiner could not locate the KR prov. document to verify if the prov. contains support.  Therfore, unless proven otherwise, this reference will qualify as prior art.
Liu (US 20170272745) – discloses if the above and left neighboring blocks are unavailable, DC and planar modes are inserted in the MPM set for the current block (para. 0037).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242. The examiner can normally be reached Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES T BOYLAN/Examiner, Art Unit 2486